
	
		II
		111th CONGRESS
		2d Session
		S. 3197
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2010
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To require a plan for the safe, orderly, and expeditious
		  redeployment of United States Armed Forces from Afghanistan.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)Military
			 operations in Afghanistan have cost American taxpayers more than
			 $200,000,000,000 in deficit spending since 2001.
			(2)Particularly
			 given current record deficits, high unemployment, and proposed reductions in
			 domestic spending, the United States should ensure future war expenditures in
			 Afghanistan do not add to the deficit and ensure that resources are not
			 squandered on waste, fraud, abuse, or corruption in Afghanistan.
			(3)United States
			 military and nonmilitary operations in Afghanistan, including those conducted
			 by contractors, must be subject to the highest standards of transparency and
			 accountability, and subject to the review of appropriate inspectors
			 general.
			(4)According to the
			 most recent Army Mental Health Advisory Team Assessment, one in five soldiers
			 surveyed in Afghanistan reports having psychological problems.
			(5)The United States
			 needs a comprehensive strategy to counter the global threat posed by al Qaeda
			 and its affiliates in Pakistan, Somalia, Yemen, North Africa, and elsewhere
			 around the world.
			(6)A massive,
			 open-ended United States military presence in Afghanistan is unlikely to
			 advance, and may undermine, United States efforts to eliminate the safe haven
			 for al Qaeda in Pakistan and combat al Qaeda globally.
			(7)Rather than
			 engaging in a nation-building effort in Afghanistan, the United States should
			 begin reducing troop levels in Afghanistan and transition to a sustainable
			 counterterrorism policy.
			(8)President Obama
			 announced on December 1, 2009, that United States troops would begin to be
			 withdrawn from Afghanistan in July 2011.
			(9)The United States
			 remains committed to providing long-term economic, diplomatic, and political
			 support to the people of Afghanistan, and to supporting the emergence of a
			 legitimate, effective government in Afghanistan.
			(10)The United
			 States will continue to provide economic, development, and political support
			 for women’s rights, education, and leadership in Afghanistan.
			(11)The August 20,
			 2009, presidential election in Afghanistan was characterized by widespread
			 fraud, and there are credible reports of widespread corruption.
			(12)The Chairman of
			 the Joint Chiefs of Staff, Admiral Michael Mullen, has acknowledged that the
			 greatest threat in Afghanistan today is the lack of legitimacy in the
			 government—at all levels and that the United States Armed Forces cannot
			 solve the legitimacy problem.
			(13)General
			 McChrystal has acknowledged that United States partnerships with
			 polarizing and predatory powerbrokers, including in the Afghan
			 National Security Forces, compromise the ability of the United States to
			 address the lack of legitimacy in the Afghanistan Government.
			2.Plan for the
			 safe, orderly, and expeditious redeployment of United States Armed Forces from
			 Afghanistan
			(a)Plan with
			 timetable requiredNot later than January 1, 2011, or 90 days
			 after the date of enactment of this Act, whichever is earlier, the President
			 shall submit to Congress a plan for the safe, orderly, and expeditious
			 redeployment of United States Armed Forces from Afghanistan, including military
			 and security-related contractors, together with a timetable for the completion
			 of that redeployment and information regarding variables that could alter that
			 timetable.
			(b)Status
			 updatesNot later than 90 days after the date of the submittal of
			 the plan required by subsection (a), and every 90 days thereafter, the
			 President shall submit to the Congress a report setting forth the current
			 status of the plan for redeploying United States Armed Forces from
			 Afghanistan.
			(c)Recommendations
			 on contractor oversight
				(1)Recommendations
			 requiredNot later than 90 days after the date of the enactment
			 of this Act, the Special Inspector General for Afghanistan Reconstruction
			 shall, in consultation with the Inspector General of the Department of Defense
			 and the Inspector General of the Department of State—
					(A)issue
			 recommendations on measures to increase oversight of contractors engaged in
			 activities relating to Afghanistan that have a record of engaging in waste,
			 fraud, or abuse; and
					(B)report on the
			 status of efforts of the Department of Defense and the Department of State to
			 implement existing recommendations regarding oversight of such
			 contractors.
					(2)Elements of
			 recommendationsThe recommendations issued under paragraph (1)(A)
			 shall include recommendations for reducing the reliance of the United States on
			 security contractors or subcontractors responsible for the deaths of Afghan
			 civilians and on Afghan militias, contractors, subcontractors, or other armed
			 groups that are not part of the Afghan National Security Forces.
				
